DETAILED ACTION
This office action is in response to applicant’s communication dated 9/22/2022. If needed, this communication is herein referred to as “Amendment”. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2022 has been entered.
 
Claims’ Status
Claims 1-2 and 6-20 are pending and are currently being examined.
Claims 1 and 18-19 are independent.
Claims 3-5 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Date; Yoshihiro et al. (hereinafter Date – US 20090237523 A1) in view of Maeda; Masamine (hereinafter Maeda – US 5977976 A).

Independent Claim 1:
Date teaches An image processing device comprising: circuitry configured to:
perform a highlighting (emphasizing) processing operation based on an edge component detected by using an image signal; (¶ 52 and 57 and fig. 2, apparatus 100 generates a peaking signal; ¶ 2, “peaking” emphasizes edge portion of an image that is displayed)
and set at least a size or a position of a processing target area on which the highlighting processing operation is performed, […]. (Abstract and ¶¶ 25 and 151, operation section accepting a designated target area for contour correction, and the control section generating position information corresponding to the designated target area, see ¶ 22; ¶ 88, Contour correction refers to emphasizing/highlighting the contour, which is highlighting based on an edge component)
Date does not appear to expressly teach 
wherein the size or the position of the processing target area is set based on a line-of-sight operation signal 
However, Maeda teaches/suggests the concept(s) of an image processing device [video camera] including a gazing point or line of sight detection device for controlling making selections on a display based on the gazing point of the operator, e.g., selecting/emphasizing a Mosaic effect option or a triggered fade option, when a user looks at the display area 308 or display area 317, cols 1:60-65 and 13:9-14:17 and fig. 9. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Date to include the concept(s) of an image processing device [video camera] including a gazing point or line of sight detection device for controlling making selections on a display based on the gazing point of the operator, as taught/suggested by Maeda.
One would have been motivated to make such a combination in order to improve the efficiency of the device by allowing the user to easily and quickly select device’s functions, col 8:10-21.
In combination, Date, as modified, teaches/suggests 
wherein the size or the position of the processing target area is set based on a line-of-sight operation signal (Date teaches that the device is configured to set at least a size or a position of a processing target area on which the highlighting processing operation is performed, as explained above. Maeda teaches/suggests the concept(s) of an image processing device [video camera] including a gazing point or line of sight detection device for controlling making selections on a display based on the gazing point of the operator, e.g., selecting/emphasizing a Mosaic effect option or a triggered fade option, when a user looks at the display area 308 or display area 317, cols 1:60-65 and 13:9-14:17 and fig. 9)

Claim 2:
The rejection of claim 1 is incorporated. Date, as modified, further teaches 
wherein the circuitry is further configured to: generate the line-of-sight operation signal depending on a user operation, (Date Abstract and ¶ 25, area to be corrected is designated by the user through operation section; Date ¶ 120, the position and size of the area is freely selected by a user via a GUI. Maeda teaches/suggests the concept(s) of an image processing device [video camera] including a gazing point or line of sight detection device for controlling making selections on a display based on the gazing point of the operator, e.g., selecting/emphasizing a Mosaic effect option or a triggered fade option, when a user looks at the display area 308 or display area 317, cols 1:60-65 and 13:9-14:17 and fig. 9)
and set the processing target area depending on the user operation. (Date ¶¶ 22 and 120, the position and size of the area is freely selected, using the operation section, by viewing a GUI. Maeda teaches/suggests the concept(s) of an image processing device [video camera] including a gazing point or line of sight detection device for controlling making selections on a display based on the gazing point of the operator, e.g., selecting/emphasizing a Mosaic effect option or a triggered fade option, when a user looks at the display area 308 or display area 317, cols 1:60-65 and 13:9-14:17 and fig. 9)

Claim 10:
The rejection of claim 1 is incorporated. Date further teaches
wherein the circuitry is further configured to: perform the highlighting processing operation in a case where a value based on the edge component is greater than or equal to a specific value, (area determination section 12-5, of peaking processing section 12, compares a luminance value with luminance thresholds Ymin [specific value] and Ymax, Date ¶ 84; when contours [edges] of an image become clear, high frequency components occur in the luminance signal, see Date ¶ 57 )
wherein the specific value is set based on the processing target area. (luminance thresholds Ymin are calculated at least in part by using luminance designation width, see Date ¶ 82. Luminance designation width is based on correction target area selected by user, see Date ¶¶ 141-142) 

Claim 11:
The rejection of claim 1 is incorporated. Date further teaches wherein the circuitry is further configured to: determine the edge component by a filter (mask) processing operation, wherein a filter used for the filter processing operation is set based on the processing target area. (a mask process outputs an image signal to which the peaking signal [that is, highlighting] has been added to the target area designated through the operation section based on the area gate signal. The area gate signal describes position information corresponding to the designated target area, Date ¶ 22.)

Claim 12:
The rejection of claim 1 is incorporated. Date further teaches wherein the circuitry is further configured to: change a signal level inside or outside the processing target area. (peaking level, or “intensity”, of a signal is adjusted, Date ¶ 14; peaking/emphasized contours are displayed based on valid area on the screen, Date ¶ 88)

Claim 13:
The rejection of claim 1 is incorporated. Date further teaches wherein the circuitry is further configured to: change a signal used for replacement in the highlighting processing operation depending on a current focal position with respect to a focus position. (the highlighting, which replaces a signal with one that has been adjusted, Date ¶ 14, may depend on an area selected by a user, as indicated by a contour correction valid area designation marker Mk2, that is “depending on a current focal position with respect to a focus position”, see Date ¶ 120 and Fig. 10)

Claim 14:
The rejection of claim 1 is incorporated. Date further teaches wherein the circuitry is further configured to: change a signal used for replacement in the highlighting processing operation depending on the edge component. (Contour [edge] portion of the object’s luminance signal is used and converted into a peaking signal, Date ¶ 57) 

Claim 15:
The rejection of claim 1 is incorporated. Date further teaches wherein the circuitry is further configured to: perform change a color of a signal used for replacement in the highlighting processing operation depending on a color inside the processing target area. (peaking process only for object having same color in particular area selected by the user, Date ¶ 137)

Claim 17:
The rejection of claim 1 is incorporated. Date further teaches wherein the circuitry is further configured to: output, to an external device, the image signal subjected to the highlighting processing operation. (apparatus 100 can output image signals to an external display apparatus, Date ¶ 163) 

Independent Claims 18-19:
Claim(s) 18-19 are directed to a method and a software program for accomplishing the functions of the device in claim 1, and are rejected using similar rationale(s).

Claim 20:
The rejection of claim 1 is incorporated. Date, as modified, further teaches
wherein the circuitry is further configured to: generate the line-of-sight operation signal based on a line-of-sight operation input from a user operation, wherein the line-of-sight operation input corresponds to at least one of, a position of a line-of-sight, a moving direction of the line-of-sight, and amount of movement of the line-of-sight. (Maeda teaches/suggests the concept(s) of an image processing device [video camera] including a gazing point or line of sight detection device for controlling making selections on a display based on the gazing point of the operator, e.g., selecting/emphasizing a Mosaic effect option or a triggered fade option, when a user looks at the display area 308 or display area 317, cols 1:60-65 and 13:9-14:17 and fig. 9)

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Date (US 20090237523 A1) in view of Maeda (US 5977976 A), as applied to claim 1 above, and further in view of Ogawa; Seiji (hereinafter Ogawa – US 20190116318 A1).

Claim 6:
The rejection of claim 1 is incorporated. Date does not appear to expressly teach teaches wherein the circuitry is further configured to: detect a specific subject by subject recognition using the image signal, and perform a setting operation in the processing target area based on the detected specific subject. 
However, Ogawa discloses further comprising a control unit configured to detect a specific subject by subject recognition using the image signal, wherein the processing area setting unit is further configured to perform a setting operation in the processing target area based on the detected specific subject (image analysis is performed to detect specific objects, such as a face or a pupil in an image, e.g., for identifying [setting] a face in an image as an autofocus target object, ¶¶ 14, 59 and 62; also see ¶ 2)
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Date further comprising a control unit configured to detect a specific subject by subject recognition using the image signal, wherein the processing area setting unit is further configured to perform a setting operation in the processing target area based on the detected specific subject, as taught by Ogawa.
One would have been motivated to make such a combination in order to create an easier to use and more reliable device for designating an object displayed on a screen (Ogawa ¶ 6).

Claim 7:
The rejection of claim 6 is incorporated. Date, as modified, further teaches wherein the circuitry is further configured to: set, as the processing target area, an area including a whole of the detected specific subject. (entire face is set as autofocus region, Ogawa ¶ 112. Also see Ogawa ¶¶ 2, 14, 59 and 62)

Claim 8:
The rejection of claim 6 is incorporated. Date, as modified, further teaches wherein the circuitry is further configured to: set the position of the processing target area based on a posture (orientation) of the detected specific subject. (the AF region dimensions calculated based on orientation of the face, Ogawa ¶ 71. Also see Ogawa fig. 8A and Ogawa ¶¶ 88-97)

Claim 9:
The rejection of claim 6 is incorporated. Date, as modified, further teaches wherein the circuitry is further configured to: set the specific subject depending on an imaging scene mode when the image signal is generated. (Ogawa ¶ 14, operation modes in which the AF targets designated for detection are different)

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Date (US 20090237523 A1) in view of Maeda (US 5977976 A), as applied to claim 1 above, and further in view of Hsu; Cheng-Sheng (hereinafter Hsu – US 20130322862 A1).

Claim 16:
The rejection of claim 1 is incorporated. Date does not appear to expressly teach wherein the circuitry is further configured to: perform the highlighting processing operation at a specific cycle.
However, Hsu suggests wherein the display processing unit is further configured to perform the highlighting processing operation at a specific cycle (a focusing technique, namely autofocusing, that occurs automatically, and cyclically, until a peak focus position is achieved, ¶ 65). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Date wherein the display processing unit is further configured to perform the highlighting processing operation at a specific cycle, as suggested by Hsu.
One would have been motivated to make such a combination in order to a more convenient and precise device with automatic focus with additional power and time saving features (Hsu ¶¶ 2 and 63).

Response to Arguments
103 Rejections
Applicant's 103 arguments have been fully considered but are moot in view of the new grounds of rejection above.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        

/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175